O’CONNELL, J.
This is a suit to quiet title to certain real property in Hood River county. Plaintiff appeals from a decree dismissing plaintiff’s suit.
Defendant’s claim to title is based upon a tax foreclosure proceeding instituted in 1926 which resulted in the execution of a sheriff’s deed purporting to convey the property in question to defendant. Plaintiff contends that the tax foreclosure proceeding was void on the ground that the summons published in the tax foreclosure proceedings did not correctly describe the property in question and did not name as owner the person whose name appeared on the tax roll at that time.
Assuming, without deciding, that the summons was not sufficient to constitute notice of the foreclosure proceeding, plaintiff was barred from attacking the proceeding by the running of the statute of limitations prescribed in ORS 312.230(1). The present case is controlled by Hood River County v. Dabney, 246 Or 14, 423 P2d 954 (1967).
Affirmed.